Citation Nr: 0025460	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  98-17 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the lumbosacral spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the dorsal spine, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling prior to June 10, 
1999.

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

6.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1948, from October 1950 to February 1952, and from 
June 1952 to August 1969.

The instant appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi, which denied claims for 
increased ratings for anxiety reaction, recharacterized as 
dysthymic disorder, and bilateral hearing loss and also 
denied a TDIU claim.  That decision also determined that 
arthritis of the lumbosacral and dorsal spine, which was 20 
percent disabling, should be separated into two disabilities 
with a 20 percent rating for degenerative arthritis of the 
lumbosacral spine and a 10 percent rating for degenerative 
arthritis of the dorsal spine.  In a September 1999 rating 
decision, the RO increased the disability rating for 
bilateral hearing loss to 20 percent.  Since this claim has 
not been withdrawn, an increased rating above 20 percent 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).

The claims for entitlement to an increased rating for 
dysthymic disorder and for entitlement to TDIU are discussed 
in the REMAND section below which follows the ORDER in this 
case.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis of 
the lumbosacral spine is currently manifested by complaints 
of pain with pain on all motion consistent with severe 
limitation of motion.

2.  The veteran's service-connected degenerative arthritis of 
the dorsal spine is currently manifested by complaints of 
pain with no more than moderate to severe limitation of 
motion.

3.  The veteran's service-connected bilateral hearing loss is 
manifested by complaints of trouble hearing in crowds and 
difficulty hearing the television with pure tone threshold 
average of 73 decibels in the right ear and of 66 decibels in 
the left ear with speech recognition ability of 80 percent in 
both ears.

4.  The puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) in the right 
ear is 55 decibels or more.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the service-
connected degenerative arthritis of the lumbosacral spine 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003-5292.

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected degenerative arthritis of the 
dorsal spine have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5003, 5291.

3.  Prior to June 10, 1999, the criteria for an evaluation in 
excess of 10 percent for the service-connected bilateral 
hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85-4.87 (1998).

4.  Since June 10, 1999, the criteria for an evaluation in 
excess of 20 percent for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the veteran was 
informed by letter dated April 3, 2000, that his case was in 
the process of being transferred to the Board and that he had 
an additional 90 days within which he could submit additional 
documents.  Additional documents, namely VA treatment records 
dated in August and September 2000 and correspondence with 
his United States Senator were associated with the claims 
folder in September 2000.  In a written statement from his 
representative, dated August 31, 2000, the representative 
acknowledged that the additional evidence was received more 
than 90 days after notification of certification to the Board 
and transfer of records; however, the representative 
requested that his statement be considered a motion for good 
cause for the delay as the veteran had a terminal illness.  
38 C.F.R. § 20.1304(b) (1999).  As this evidence was not 
available prior to the expiration of the 90-day period and as 
the record shows that the veteran has brain cancer, the Board 
finds that good cause has been shown.  Further, the Board 
notes that the representative also submitted a written waiver 
of consideration of that additional evidence by the RO.  See 
38 C.F.R. § 20.1304 (c) (1999).

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claims are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  That is, he has presented 
claims which are plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the veteran to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  Service medical 
records, VA treatment records, VA examination reports, 
records from the Social Security Administration (SSA), lay 
statements, and the veteran and his representative's written 
statements and hearing testimony have been associated with 
the claims folder.  For these reasons, the Board finds that 
VA's duty to assist the veteran, 38 U.S.C.A. § 5107(a) (West 
1991), has been discharged.  Furthermore, the undersigned 
finds that this case has been adequately developed for 
appellate purposes.  A disposition on the merits is now in 
order.

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Degenerative arthritis of the lumbosacral spine

The veteran's degenerative arthritis of the lumbosacral spine 
is currently rated as 20 percent disabling under Diagnostic 
Code 5003-5292 as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Degenerative arthritis is rated 
on the basis of limitation of motion for the specific joint 
or joints involved.  Id.  Diagnostic Code 5292 applies to 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion warrants a 20 percent disability 
evaluation, and severe limitation of motion warrants a 40 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).

The Board has reviewed all the pertinent evidence of record.  
Since the veteran filed his claim in June 1998, the evidence 
includes a June 1998 VA examination of the spine, VA 
outpatient treatment records dated in late 1998, records from 
the SSA, and a transcript of a February 1999 hearing.  During 
the 1998 examination, the veteran reported pain which was 
aggravated by activity like bending, lifting, or carrying.  
He reported that occasionally, when turning or twisting, his 
back would "catch" and he would experience excruciating 
pain.  He also reported occasional pain radiating into the 
legs and feet.  

Physical examination showed that he moved slowly with a limp 
on the right.  He was able to stand erect, and no muscle 
spasm was found.  The lower back was tender to palpation.  
Range of motion was 50 degrees flexion, 15 degrees extension, 
10 degrees of right and left lateral bending, and 30 degrees 
of right and left lateral rotation.  Pain was noted with all 
range of motion testing.  Sitting and straight leg raising 
were positive bilaterally, he had a poor heel and toe walk, 
and he could perform only a partial squat and arise again.  
Reflexes and sensation were generally intact.  The VA 
treatment records from late 1998 did not show any complaint, 
treatment, or diagnosis referable to the back.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 consider "painful motion . . . as 
productive of disability.").  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995); VAOPGCPREC 9-98 (1998).

The Board finds that an increased rating is warranted.  The 
evidence of record shows that the veteran's primary complaint 
is of pain and that he has pain with all ranges of motion.  
Thus, the Board finds that the veteran's functional loss with 
consideration of disability due to pain is equivalent to 
severe limitation of motion of the spine.  Accordingly, the 
Board finds that an increased disability evaluation, to 40 
percent, is warranted under Diagnostic Code 5292.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).

The preponderance of the evidence is against an evaluation in 
excess of 40 percent for degenerative arthritis of the 
lumbosacral spine.  The maximum schedular rating allowed 
under Diagnostic Code 5292 is 40 percent.  As the veteran is 
presently receiving the maximum schedular rating for 
limitation of motion of the lumbar spine, there is no basis 
for a rating in excess of 40 percent based on limitation of 
motion due to pain or functional loss under the criteria of 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).

The Board has considered other Diagnostic Codes for 
application.  The Board finds that Diagnostic Code 5295 is 
not for application as this decision grants a 40 percent 
disability rating, the maximum schedular rating allowed under 
Diagnostic Code 5295, and as the veteran's disability has 
been repeatedly diagnosed as arthritis, not lumbosacral 
strain.  Similarly, Diagnostic Code 5293 for intervertebral 
disc syndrome, while it provides for a schedular 60 percent 
rating, is not for application as the veteran has not been 
diagnosed with that disorder.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In the instant case, the RO determined that an 
extra-schedular rating was not warranted for the veteran's 
degenerative arthritis of the lumbosacral spine.  The Board 
agrees.  While the veteran indicates that his lumbosacral 
spine problems affect his employability, the evidence of 
record, including the SSA records and statements from former 
employers dated in 1979 and 1980, reveals that his 
unemployability is primarily due to heart and psychiatric 
disabilities.  Thus, the Board deems that this disability 
does not cause marked interference with employment beyond 
that contemplated in the assigned 40 percent evaluation.  
There also has been no showing that the lumbosacral spine 
disability has necessitated frequent periods of 
hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards," thus an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell, 9 Vet. App. at 338-339; Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

After review of all material issues of fact and law, the 
Board concludes that the evidence supports entitlement to a 
higher schedular evaluation of 40 percent for degenerative 
arthritis of the lumbosacral spine.  

Degenerative arthritis of the dorsal spine

The veteran's degenerative arthritis of the dorsal spine is 
currently rated as 10 percent disabling under Diagnostic Code 
5291 as limitation of motion of the dorsal spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (1999); see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  A 10 percent 
evaluation is the maximum rating assignable for limitation of 
motion of the dorsal spine and encompasses moderate as well 
as severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1999).  As the veteran is presently 
receiving the maximum schedular rating for limitation of 
motion of the dorsal spine, there is no basis for a rating in 
excess of 10 percent based on limitation of motion due to 
pain or functional loss under the criteria of 38 C.F.R. 
§§ 4.40, 4.45, or 4.59.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  The Board has considered other Diagnostic Codes 
for application but finds that no other Diagnostic Codes are 
applicable to this case.

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In the instant case, the RO determined that an 
extra-schedular rating was not warranted for the veteran's 
degenerative arthritis of the dorsal spine.  The Board 
agrees.  While the veteran indicates that his back problems 
affect his employability, the evidence of record, including 
the SSA records and statements from former employers dated in 
1979 and 1980, reveals that his unemployability is primarily 
due to heart and psychiatric disabilities.  Thus, the Board 
deems that this disability does not cause marked interference 
with employment beyond that contemplated in the assigned 10 
percent evaluation.  There also has been no showing that the 
dorsal spine disability has necessitated frequent periods of 
hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards," thus an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell, 9 Vet. App. at 338-339; Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for degenerative arthritis of the dorsal spine.

Bilateral hearing loss

Initially, the Board notes that the pertinent regulations 
governing evaluations for hearing loss were recently amended, 
effective June 10, 1999.  Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202-210 (1999).  Under the old regulations, evaluations of 
bilateral defective hearing ranged from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  Using these 
measurements, Table VI provided for 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (1998).  Under the old 
regulations, Table VIa, which assigned auditory acuity levels 
based solely on average puretone decibel loss, was used only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998).

The new version of the Ratings Schedule is essentially 
similar to the old regulations.  However, it states that 
Table VIa can also be used when exceptional patterns of 
hearing impairment, defined in 38 C.F.R. § 4.86 (1999), are 
revealed by the record.  Exceptional patterns arise when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
and when the puretone threshold is 30 decibels or less at 
1000 Hertz but 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (1999).  In these circumstances, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id.  In the latter case (when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz ), that numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86 (1999).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-
67 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The VA General Counsel has addressed the retroactive 
applicability of revised Rating Schedule criteria to 
increased rating claims and has determined that in such 
circumstances as those presented here, the Board should first 
determine whether the amended regulation is more favorable to 
the claimant.  VAOPGCPREC 3-2000.

The Board has separately applied the new and the old versions 
of the regulation to the facts of the case, discussed in 
further detail below, and has determined that the new 
provisions are more favorable.  This is so because, in such 
circumstances as those presented in this case, the new 
version enables right ear hearing loss levels to be 
determined using either Table VI or Table VIa, whereas the 
old version requires that only Table VI be used.  The use of 
Table VIa is significant because it results in a higher 
disability evaluation than Table VI.  Table VIa results in 
auditory acuity Level VI on the right whereas Table VI 
results in auditory acuity Level IV on the right.  The end 
result of the use of Table VIa is that, when determining the 
disability evaluation under Table VII, the combination of 
Level VI (right) and Level IV (left) results in a 20 percent 
disability evaluation, whereas the combination of Level IV 
hearing loss in both ears results in only a 10 percent 
disability evaluation.

The VA General Counsel determined in a precedential opinion 
that if the amended regulations are more favorable, the Board 
should apply those provisions to rate the disability for 
periods from and after the effective date of the regulatory 
change and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-2000.  Accordingly, the 
Board will apply the old provisions for the period prior to 
June 10, 1999, and will apply the new provisions for the 
period from June 10, 1999, to the present, as the RO did in 
its September 1999 rating decision. 

a.  Evaluation in excess of 10 percent prior to June 10, 1999

The veteran's bilateral hearing loss is currently rated as 10 
percent disabling under Diagnostic Code 6101 for the period 
prior to June 10, 1999.  38 C.F.R. § 4.87 (1998).  The Board 
has reviewed all the pertinent evidence of record.  Since the 
veteran filed his claim in June 1998, the evidence includes a 
June 1998 VA audiology examination, VA outpatient treatment 
records dated in late 1998, records from the SSA, and a 
transcript of a February 1999 hearing.

On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
90
85
LEFT
35
45
55
80
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 in the left ear.

In this case, applying the old criteria for the period prior 
to June 10, 1999, the evidence does not support a rating in 
excess of 10 percent for bilateral hearing loss.  The 
veteran's hearing loss is 10 percent disabling, and no more, 
under the old criteria because the pure tone threshold 
average in the right ear is 73 decibels with speech 
recognition ability of 80 percent correct (Level IV), and the 
pure tone threshold average in the left ear is 66 decibels 
with speech recognition of 80 percent (Level IV).  38 C.F.R. 
§§ 4.85, 4.87, Table VI (1998).  Where audiological testing 
reveals Level IV hearing in both ears, a 10 percent 
evaluation for hearing loss is appropriate.  38 C.F.R. 
§§ 4.85, 4.87, Table VII (1998).  Accordingly, an increased 
rating for bilateral hearing loss is not warranted prior to 
June 10, 1999.

b.  Evaluation in excess of 20 percent since June 10, 1999

The veteran's bilateral hearing loss is currently rated as 20 
percent disabling under Diagnostic Code 6100 for the period 
since June 10, 1999.  38 C.F.R. § 4.85 (1999). Applying the 
new criteria for the period since June 10, 1999, the evidence 
does not support a rating in excess of 20 percent for 
bilateral hearing loss.  

Applying the veteran's results from the June 1998 
audiological testing to the new regulations once again 
reveals Level IV hearing loss in the left ear when Table VI 
is used.  However, as regards the right ear, the new 
regulations provide that Table VIa can be used where, as in 
the right ear here, the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86(a) (1999).  The 
pure tone threshold average in the right ear is 73 decibels 
which is deemed Level VI hearing loss under Table VIa.  
38 C.F.R. §§ 4.85, Table VIa, 4.86(a) (1999).  Where 
audiological testing reveals Level VI hearing in the right 
ear and Level IV hearing in the left ear, a 20 percent 
evaluation for hearing loss is appropriate.  38 C.F.R. 
§§ 4.85, Table VII, 4.86(a) (1999).  Accordingly, an 
increased rating for bilateral hearing loss is not warranted 
since June 10, 1999.

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In the instant case, the RO determined that an 
extra-schedular rating was not warranted for the veteran's 
bilateral hearing loss.  The Board agrees.  The veteran has 
submitted no evidence showing that his service-connected 
bilateral hearing loss has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization.  In fact, he testified at the 1999 hearing 
that he could hear "fine" and did not need his hearing aids 
except when he is in a crowd or watching television.  For 
these reasons, the Board finds that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards," thus an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell, 9 Vet. App. at 338-339; Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent evaluation for degenerative arthritis of the 
lumbosacral spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Claims for entitlement to increased ratings for degenerative 
arthritis of the dorsal spine and bilateral hearing loss are 
denied.


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claims.  38 U.S.C.A. § 5107(a)( 
West 1991).  This duty includes, when indicated by the 
circumstances of the case, ordering a medical examination.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Regarding the veteran's claim for an increased rating for a 
dysthymic disorder, the Board notes that the medical records 
recently associated with the claims folder show that on 
August 30, 2000, he was deemed incompetent to make his own 
medical decisions by a VA psychiatrist.  Under these 
circumstances, further evaluation is needed to address the 
extent of functional and industrial impairment caused by the 
veteran's service-connected dysthymic disorder.

Regarding the veteran's claim for TDIU, it is noted that, 
while the veteran underwent a series of VA examinations in 
June 1998, those examination reports do not include an 
opinion by an examiner regarding the extent of functional and 
industrial impairment caused solely by the veteran's service-
connected disorders.  While the veteran now meets the 
combined rating required under 38 C.F.R. § 4.16(a), it is 
unclear whether his service-connected disabilities alone 
render him unemployable.  When a TDIU claim is presented, a 
VA examining physician should generally address the extent of 
functional and industrial impairment from the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 231 (1994); Martin (Roy) v. Brown, 4 Vet. App. 136 
(1993).  Under these circumstances, further evaluation is 
warranted.

In view of the foregoing, the claim is REMANDED for the 
following:

1.  The RO should contact the VA Medical 
Center in Jackson, Mississippi, and 
request copies of all records of 
treatment that the veteran has received 
since March 1999.

2.  As it appears that further 
examinations of the veteran are not 
feasible, the claims file should be 
forwarded to the appropriate specialists 
to offer opinions concerning the extent 
of functional and industrial impairment 
resulting solely from the veteran's 
service-connected dysthymic disorder and 
whether or not his service-connected 
disabilities alone are so disabling as to 
render him unemployable.  A complete 
rationale for any opinion expressed 
should be provided.  

3.  When this action is completed, the 
claims for an increased rating for a 
dysthymic disorder and for TDIU should be 
reviewed by the RO.  Should any decision 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge



 

